Case: 18-50910      Document: 00515059523        Page: 1     Date Filed: 08/01/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 18-50910                            August 1, 2019
                                 Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

PEDRO JORGE MORENO-GARCIA,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 3:18-CR-1325-1




Before DAVIS, SMITH, and DUNCAN, Circuit Judges.
PER CURIAM: *

      Pedro Moreno-Garcia appeals his conviction of illegal reentry after



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50910     Document: 00515059523      Page: 2   Date Filed: 08/01/2019


                                  No. 18-50910

deportation. He maintains that the district court erred by admitting executed
warrants of his deportations into evidence in violation of the Confrontation
Clause. He concedes that his position is foreclosed by United States v. Garcia,
887 F.3d 205, 212−14 (5th Cir.), cert. denied, 139 S. Ct. 228 (2018), but he raises
the issue to preserve it for possible further review.

      In Garcia, id., this court held that deportation warrants are non-
testimonial and may be admitted in criminal prosecutions absent confronta-
tion. Thus, Moreno-Garcia’s argument is foreclosed, and summary affirmance
is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).

      Accordingly, the government’s unopposed motion for summary affirm-
ance is GRANTED, its alternative motion for an extension of time is DENIED,
and the judgment is AFFIRMED.




                                        2